EXHIBIT 10.1

ELEVENTH AMENDMENT TO CREDIT AGREEMENT

THIS ELEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 28, 2008, is entered into by and among the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a
California corporation, as administrative agent for the persons designated in
the Credit Agreement referred to below (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and INFOCUS CORPORATION, an
Oregon corporation (“Borrower”).

RECITALS

A. Borrower, Agent and the Lenders have previously entered into that certain
Credit Agreement dated as of October 25, 2004, as amended by that certain First
Amendment to Credit Agreement, Security Agreement and Waiver, dated as of
December 3, 2004, that certain Second Amendment to Credit Agreement, dated as of
December 13, 2004, that certain Third Amendment to Credit Agreement and Waiver
dated May 6, 2005, that certain Fourth Amendment to Credit Agreement, Second
Amendment to Security Agreement and Waiver dated November 4, 2005, that certain
Fifth Amendment to Credit Agreement dated as of June 7, 2006, that certain Sixth
Amendment to Credit Agreement and Waiver dated as of October 25, 2006, that
certain Seventh Amendment to Credit Agreement and Waiver dated as of February 6,
2007, that certain Eighth Amendment to Credit Agreement dated as of March 28,
2007, that certain Ninth Amendment to Credit Agreement dated as of August 30,
2007, and that certain Tenth Amendment to Credit Agreement dated as of
December 28, 2008 (as so amended or otherwise modified or supplemented from time
to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain loans and financial accommodations available to Borrower. Terms used
herein without definition shall have the meanings ascribed to them in the Credit
Agreement.

B. The Lenders, Agent and Borrower now wish to further amend the Credit
Agreement on the terms and conditions set forth herein.

C. Borrower is entering into this Amendment with the understanding and agreement
that, except as specifically provided herein, none of Agent’s or any member of
the Lender Group’s rights or remedies set forth in the Credit Agreement or any
other Loan Document is being waived or modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendment to Credit Agreement. The first sentence of Section 3.3 of the
Credit Agreement is hereby amended and restated to read as follows:

“This Agreement shall continue in full force and effect for a term ending on
March 14, 2008 (the “Maturity Date”).”

2. Effectiveness of this Amendment. Agent must have received the following
items, in form and content acceptable to Agent, before this Amendment is
effective.

(a) Executed Amendments. This Amendment, in form and substance satisfactory to
Agent, fully executed in a sufficient number of counterparts for distribution to
all parties.

 

1



--------------------------------------------------------------------------------

(b) Representations and Warranties. The representations and warranties contained
herein shall be true and correct as of the date hereof.

(c) Other Documents and Legal Matters. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded.

3. Representations and Warranties. Borrower represents and warrants as follows:

(a) Authority. Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby and by any amendments
thereto referenced herein) to which it is a party. The execution, delivery and
performance by Borrower of this Amendment have been duly approved by all
necessary corporate action and no other corporate proceedings are necessary to
consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
are the legal, valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its terms, and is in full force and effect.

(c) Representations and Warranties. After giving effect to this Amendment, the
representations and warranties contained in each Loan Document (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct on and as of the date
hereof as though made on and as of the date hereof.

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on Borrower.

(e) No Default. No event has occurred and is continuing that constitutes a
Default or an Event of Default.

4. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York governing contracts only to be performed in that
State.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other similar method of electronic transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.

6. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Borrower to the Lender Group.

 

2



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Agent and Lender Group under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

7. Ratification. Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Credit Agreement, as amended hereby, and the
Loan Documents effective as of the date hereof.

8. Estoppel. To induce Agent and Lender Group to enter into this Amendment and
to continue to make advances to Borrower under the Credit Agreement, Borrower
hereby acknowledges and agrees that, as of the date hereof, there exists no
right of offset, defense, counterclaim or objection in favor of Borrower as
against any member of the Lender Group with respect to the Obligations.

9. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

10. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

INFOCUS CORPORATION,

an Oregon corporation

By:   /s/ Mark H. Perry Name:   Mark H. Perry Title:   Interim Chief Financial
Officer

WELLS FARGO FOOTHILL, INC.,

a California corporation,

as Agent and a Lender

By:   /s/ Thomas Forbath Name:   Thomas Forbath Title:   Vice President

[Signature Page to Eleventh Amendment to Credit Agreement]